Citation Nr: 9926404	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-18 743'	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date for an award of a 100 
percent evaluation for schizophrenia, prior to August 1, 
1988.

(The issue of whether the July 19, 1988 decision of the Board 
of Veterans' Appeals (Board) should be revised or reversed on 
the grounds of clear and unmistakable error (CUE) is 
considered in a separate decision under a different docket 
number.)


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This case is currently before the Board pursuant to a March 
1998 Order of the United States Court of Appeals for Veterans 
Claims (Court) (prior to March 1, 1999, the Court was known 
as the United States Court of Veterans Appeals).  

In that Order, the Court vacated a September 1996 decision of 
the Board which denied the veteran's claim for an effective 
date for an award of a 100 percent evaluation for 
schizophrenia, prior to August 1, 1988.  

The Court remanded the veteran's claim to the Board for 
further action consistent with a January 1998 Appellee's 
Motion for Remand.  The case is again before the Board for 
appellate review.


FINDINGS OF FACT


1. By decision in July 1988, the Board denied the veteran's 
claim for a rating in excess of 70 percent for 
schizophrenia because it was shown to be productive of not 
more than severe social and industrial impairment, as well 
as a claim for a total disability rating for compensation 
purposes on the basis of individual unemployability 
because the service-connected schizophrenia was not of 
such severity as to render the veteran unable to obtain 
and retain substantially gainful employment in light of 
his education and work experience.

2. The veteran was hospitalized in a VA hospital on August 1, 
1988 for schizophrenia.



CONCLUSION OF LAW

The criteria for an effective date for an award of a 100 
percent evaluation for schizophrenia prior to August 1, 1988 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1999);  38 C.F.R. § 3.400 (o) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

By decision dated in July 1988, the Board denied the 
veteran's claim for a rating in excess of 70 percent for 
schizophrenia, and a total rating based on individual 
unemployability due to service-connected disability.   

The veteran was admitted to a VA facility on August 1, 1988 
for complaints of increasing confusion and an inability to 
cope.  He wanted to get away from his family, in part because 
of increased marital strife and because of fear/guilt about 
physical abuse of children.  His chief complaint was that his 
mind needed a rest.  He had a lot of energy and might want to 
do something violent.  He stated that he did not have self-
control and that he was a loser.  

The veteran had been unemployed since December 1987, at which 
time he worked in a ceramics factory.  He stated that he was 
unable to cope with the stress of war and became a student of 
Greek at a Bible school.  He slept five to six hours per 
night.  He had guilt, although appropriately regarding abuse 
of kids.  He had feelings of worthlessness, but denied 
hopelessness.  He denied current suicidal ideation.  He also 
described occasional flashbacks and nightmares, but could not 
elaborate or give details.  He denied visual hallucinations, 
but claimed he had auditory hallucinations.  He had ideas of 
reference and thought that people were talking about him.  
The diagnosis on discharge was chronic paranoid 
schizophrenia, not current; history of substance abuse, in 
remissions; and borderline personality disorder.

Private and VA medical records dated from 1988 to 1991 have 
been associated with the claims folder.  These records 
reflect treatment for the veteran's psychiatric disability.  
It was reported following a VA hospitalization from February 
to March 1991 that the veteran should not look for work.

By decision in November 1991, the Board of Veterans' Appeals 
(Board) assigned a 100 percent evaluation for schizophrenia.  
In a rating decision dated in February 1992, the RO assigned 
August 1, 1988 as the effective date for the award of the 100 
percent evaluation.  The veteran disagreed with the effective 
date assigned for this rating.  

Criteria

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

Analysis

With respect to the claim for an effective date for the award 
of a 100 percent evaluation for schizophrenia prior to August 
1, 1988, the Board notes that the veteran was admitted to a 
VA hospital on August 1, 1988.  

Following the Board's November 1991 decision which granted 
the veteran's claim, and assigned a 100 percent rating, the 
RO implemented this determination in a February 1992 rating 
action.  The effective date of the 100 percent rating was 
August 1, 1988, the date of admission to the hospital.  
Clearly, the RO considered the hospital admission to be an 
informal claim for an increased rating pursuant to the 
provisions of 38 C.F.R. § 157 (1998).  In the absence of CUE 
in the July 1988 Board decision, there is no basis on which 
an earlier effective date may be assigned.  See Sabonis v. 
Brown,  6 Vet. App. 426 (1994).


ORDER

An effective date for an award of a 100 percent evaluation 
for schizophrenia prior to August 1, 1988 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

